In an action to restrain the use of certain premises as an automobile body repair and spray painting shop, defendants appeal from an order of the Supreme Court, Westchester County, dated December 17, 1979, which (1) granted reargument of plaintiff’s motion for a preliminary injunction and (2) granted the preliminary injunction. Order affirmed, without costs or disbursements. No opinion. Plaintiff is directed to file a note of issue, to pay all necessary fees, and to proceed to trial forthwith. Hopkins, J. P., Damiani, Lazer and Gulotta, JJ., concur.